DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 10: Claims 10 claims A hybrid power automobile, comprising the power system of a hybrid power automobile according to claim 1. It is unclear if claim 10 is an 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 8, 10-13 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Noel et al. (US 20070276556 A1) herein “Noel”
In regards to Claim 1, Noel discloses the following:  
1. (Original) A power system of a hybrid power automobile, (title, abstract) comprising: 
an engine, wherein the engine outputs power to wheels of the hybrid power automobile through a clutch; (Fig. 3, items 11, 12 and 24)
a power motor, wherein the power motor is configured to output a drive force to the wheels of the hybrid power automobile; (Fig. 3, item 20)
a power battery, wherein the power battery is configured to supply power to the power motor; (at least Fig. 3, items 16, 18 and 20)
a DC-DC converter; (at least Fig. 3, item 202) and 
an auxiliary motor connected to the engine, (Fig. 3, item 14) wherein the auxiliary motor is connected to the power motor, the DC-DC converter, and the power battery, (Fig. 3, wherein item 14 is connected to motor 20 via clutch 11, and connected to both the DC-DC converter 202 and high voltage batter 16 via high-voltage bus 18) and 
when performing power generation under driving of the engine, the auxiliary motor implements at least one of charging the power battery, (at least [0037] “When the generator 14 is providing power to the high-voltage bus 18, the high-voltage battery 16 can be recharged and the electric traction motor 20 can get power from the high-voltage bus 18 to provide propulsive power to the wheel 24.” and [0066] “the high-voltage battery 16 can… be recharged through the generator 14”) supplying power to the power motor, (optional, further see [0037] ““When the generator 14 is providing power to the high-voltage bus 18… and the electric traction motor 20 can get power from the high-voltage bus 18 to provide propulsive power to the wheel 24.”) and supplying power to the DC-DC converter. (optional, also clearly suggested in Fig. 3)
In regards to Claim 2, Noel discloses the following: 
2.  The power system of a hybrid power automobile according to claim 1, wherein the auxiliary motor comprises a first controller, (Fig. 3, items 14 and 32 and [0036] “generator 14… the power motor comprises a second controller, (Fig. 3, item 20 and [0036] “electric motor 20… are advantageously "intelligent" devices that can receive commands from and/or provide data to the controller 32.”) and the auxiliary motor is connected to the power battery and the DC-DC converter through the first controller (at least Fig. 3, items 14, 15 and 22, all comprising inherent “intelligent” controllers connected via controller 32 per [0036]) and connected to the power motor through the first controller and the second controller. (at least Fig. 3, items 14 and 20, all comprising inherent “intelligent” controllers connected via controller 32 per [0036])
In regards to Claim 3, Noel discloses the following: 
3.  The power system of a hybrid power automobile according to claim 1, wherein the DC-DC converter is further connected to the power battery. (at least Fig. 3, see dc-dc converter 22 and high-voltage batter 16, connected together via high voltage bus 18)
In regards to Claim 4, Noel discloses the following: 
4.  The power system of a hybrid power automobile according to claim 2, wherein the DC-DC converter is further connected to the power motor through the second controller. (Fig. 3, item 20 and [0036] “electric motor 20… are advantageously "intelligent" devices that can receive commands from and/or provide data to the controller 32.”, qualifying as the second controller, which is connected to DC-DC converter 22 via Controller 32 as described in [0036]-[0037])
In regards to Claim 5, Noel discloses the following: 
5.  The power system of a hybrid power automobile according to claim 1, wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile (at least Fig. 3, items 22, 26, 28 and 30) to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see [0038] “The dc-dc converter 22 may use a portion of the high-voltage current from the high-voltage bus 18 and converts it to a low-voltage current that can be fed to the low-voltage battery 26.  The low-voltage battery 26 can power the accessories 30 and the controller 32 through the low-voltage bus 28.”)
In regards to Claim 8, Noel discloses the following: 
8.  The power system of a hybrid power automobile according to claim 1, wherein the engine and the power motor jointly drive a same wheel of the hybrid power automobile. (see Fig. 3)
In regards to Claim 10, Noel discloses the following: 
10.  A hybrid power automobile, comprising the power system of a hybrid power automobile according to claim 1.  (Title, Abstract)
 In regards to Claim 11, Noel discloses the following: 
11.  The power system of a hybrid power automobile according to claim 2, wherein the DC-DC converter is further connected to the power battery. (see Fig. 3 and associated descriptions)
 In regards to Claim 12, Noel discloses the following: 
12.  The power system of a hybrid power automobile according to claim 11, wherein the DC-DC converter is further connected to the power motor through the second controller. (see Fig. 3 and prior citations to claims 2, 3 and 4)
 In regards to Claim 13, Noel discloses the following: 
13.  The power system of a hybrid power automobile according to claim 12 wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see Fig. 3 and associated descriptions)
In regards to Claim 18, Noel discloses the following: 
18.  The power system of a hybrid power automobile according to claim 3, wherein the DC-DC converter is further connected to the power motor through the second controller. (see Fig. 3 and prior citations to claims 2, 3 and 4)
 In regards to Claim 19, Noel discloses the following: 
19.  The power system of a hybrid power automobile according to claim 18, wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see Fig. 3 and associated descriptions)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (US 20070276556 A1) herein “Noel”, in view of Komatsu (US 20120049771 A1) herein “Komatsu”.
In regards to Claim 6, Noel does not explicitly disclose the following, which is taught by Komatsu:  
6.  The power system of a hybrid power automobile according to claim 2, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power lines 59”, see also Fig. 1 demonstrating hybrid electronic control unit 70 that communicates with the engine ECU 24, the motor ECU 40, and the battery ECU 52 and controls the operations of the whole hybrid vehicle 20.)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.
In regards to Claim 9, Noel discloses the following: 
9.  The power system of a hybrid power automobile according to claim 1, wherein wheels of the hybrid power automobile comprise a first wheel and a second wheel; (at least [0032] “hybrid vehicle 10 shown on FIG. 1 is a hybrid car having a plurality of wheels”) the engine outputs power to the first wheel of the hybrid power automobile through the clutch; (At least Fig. 3, items 12 and 24, connected through clutch 11) and 
Noel does not explicitly disclose the following, which is taught by Komatsu:
 the power motor is configured to output a drive force to the second wheel of the hybrid power automobile. (see Fig. 6, demonstrating “power motor” MG2 driving wheels 39c and 39d, while engine 22 is driving wheels 39a and 39b) 
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of selectively effectuating one of a torque conversion drive mode, a charge-discharge drive mode, and a motor drive mode. (Komatsu, [0033])
In regards to Claim 14, Noel does not explicitly disclose the following, which is taught by Komatsu: 
14.  The power system of a hybrid power automobile according to claim 13, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power lines 59”, see also Fig. 1 demonstrating hybrid electronic control unit 70 that communicates with the engine ECU 24, the motor ECU 40, and the battery ECU 52 and controls the operations of the whole hybrid vehicle 20.)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.

In regards to Claim 20, Noel discloses the following: 
20.  The power system of a hybrid power automobile according to claim 19, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power lines 59”, see also Fig. 1 demonstrating hybrid electronic control unit 70 that communicates with the engine ECU 24, the motor ECU 40, and the battery ECU 52 and controls the operations of the whole hybrid vehicle 20.)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (US 20070276556 A1) herein “Noel”, in view of Jang (US 20160059712 A1) herein “Jang”.
In regards to Claim 7, Noel discloses the following: 
7.  The power system of a hybrid power automobile according to claim 1, wherein the auxiliary motor is a BSG motor. (at lease [0007]-[0008] “a belted starter generator (BSG)” and Fig. 1)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Jang with the invention of Noel with the motivation of implementing a hybrid vehicle system with low cost for electronic loads that consume excessive power. (Jang, [0007])
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (US 20070276556 A1) herein “Noel”, in view of Komatsu (US 20120049771 A1) herein “Komatsu” and Jang (US 20160059712 A1) herein “Jang”.
In regards to Claim 15, Noel does not explicitly disclose the following, which is taught by Jang: 
15.  The power system of a hybrid power automobile according to claim 14, wherein the auxiliary motor is a BSG motor. (at lease [0007]-[0008] “a belted starter generator (BSG)” and Fig. 1)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Jang with the invention of Noel with the motivation of implementing a hybrid vehicle system with low cost for electronic loads that consume excessive power. (Jang, [0007])
 In regards to Claim 16, Noel discloses the following: 
16.  The power system of a hybrid power automobile according to claim 15, wherein the engine and the power motor jointly drive a same wheel of the hybrid power automobile. (see Fig. 3)
 In regards to Claim 17, Noel discloses the following: 
17.  The power system of a hybrid power automobile according to claim 15, wherein wheels of the hybrid power automobile comprise a first wheel and a second wheel; (at least [0032] “hybrid vehicle 10 shown on FIG. 1 is a hybrid car having a plurality of wheels”) the engine outputs power to the first wheel of the hybrid power automobile through the clutch; (At least Fig. 3, items 12 and 24, connected through clutch 11) and 
Noel does not explicitly disclose the following, which is taught by Komatsu:
the power motor is configured to output a drive force to the second wheel of the hybrid power automobile. (see Fig. 6, demonstrating “power motor” MG2 driving wheels 39c and 39d, while engine 22 is driving wheels 39a and 39b) 
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of selectively effectuating one of a torque conversion drive mode, a charge-discharge drive mode, and a motor drive mode. (Komatsu, [0033])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 5th, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669